FILED)
Bf 09 2019
Clerk, US District ¢ -urt

District Of viontana
Helena

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
CLAYTON JAMES McCLOSKEY,
Plaintiff, No. CV-17-91-BU-SEH
vs.
ORDER

WATERFORD OPERATING, LLC,
d/b/a BIG SKY SENIOR LIVING on
WATERFORD WAY,

Defendants.

 

 

The parties having filed a Joint Stipulation for Dismissal with Prejudice,

ORDERED:

1. | The show cause hearing set for May 10, 2019, is VACATED.

2. This case is DISMISSED with prejudice. The clerk shall close the
case.

DATED this ot, of May, 2019.

Mares Medele

United States District Judge

 
